Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-18-00802-CR & 04-18-00803-CR

                                    Kenton Lance LIGHT,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court Nos. 6330 & 6328
                       Honorable N. Keith Williams, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED November 6, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice